UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-1449



DERRICK HUGH DEHANEY,

                                                        Petitioner,

          versus

U.S. IMMIGRATION & NATURALIZATION SERVICE,

                                                        Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A24-359-931)


Submitted:   February 11, 1997            Decided:   March 25, 1997


Before HAMILTON, WILLIAMS, and MOTZ, Circuit Judges.

Dismissed by unpublished per curiam opinion.


Jeffrey Kantor, Arlington, Virginia, for Petitioner. Frank W.
Hunger, Assistant Attorney General, William J. Howard, Vernon Benet
Miles, Office of Immigration Litigation, UNITED STATES DEPARTMENT
OF JUSTICE, Washington, D.C., for Respondent.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Derrick Dehaney petitions for review of a final order of the

Board of Immigration Appeals (Board) denying his application for a

waiver of inadmissibility. Dehaney does not dispute that he was

properly found deportable based on his violation of controlled

substance laws. He challenges only the findings of the Board and
the Immigration Judge that he was not entitled to a waiver of

deportability.

     Section 440(a) of the Antiterrorism and Effective Death

Penalty Act of 1996 (AEDPA), Pub. L. No. 104-132, 110 Sat. 1214,
which amends section 106(a)(10) of the Immigration and Nationalty

Act (INA),    provides that final orders of deportability based on

the alien's violation of controlled substance laws are no longer

subject to judicial review. See Kolster v. INS, 101 F.3d 785, 789-
90 (1st Cir. 1996); Salazar-Haro v. INS, 95 F.3d 309, 310-11 (3d

Cir. 1996) (citing additional cases). Accordingly, we dismiss this

appeal for lack of jurisdiction. We dispense with oral argument

because the facts and legal contentions are adequately presented in
the materials before the court and argument would not aid the deci-

sional process.




                                                         DISMISSED




                                 2